Case 5:19-cr-00365-DEW-MLH Document 32 Filed 04/24/20 Page 1 of 2 PageID #: 148




                             UNITED STATES DISTRICT COURT

                            WESTERN DISTRICT OF LOUISIANA

                                   SHREVEPORT DIVISION

 UNITED STATES OF AMERICA                                   NO. 5:19-cr-00365-01

 VERSUS                                                     DISTRICT JUDGE WALTER

 ROBERT T. KIMBROUGH                             MAGISTRATE JUDGE HORNSBY
 ______________________________________________________________________________

                      DEFENDANT’S FORESEEABLE ISSUES
 ______________________________________________________________________________

        NOW INTO COURT, through undersigned counsel, comes defendant, ROBERT T.

 KIMBROUGH, who respectfully submits the following list of foreseeable issues:

    1. Extrinsic evidence problems under Beechum: Defendant has not received any formal

        notice under Fed. R. Evid. 404(b) from the Government that it intends to offer evidence of

        other crimes, wrongs or acts. The Defense therefore assumes the Government will not

        attempt to introduce any such evidence. If the Government intends to introduce such

        evidence, defendant requests compliance with Fed. R. Evid. 404(b) in a timely manner

        prior to trial.

    2. Pretrial production of Jencks Act material: Defendant requests production of Jencks

        Act material on the Thursday before trial.

    3. Pretrial production of any Brady/Kyles evidence in the hands of the Government or

        any of its agents: Defendant requests immediate production of any such material which

        exists.

    4. Pretrial production of criminal histories of all Government witnesses as Bagley/Giglio

        material: Defendant requests immediate production of any such material which exists.
Case 5:19-cr-00365-DEW-MLH Document 32 Filed 04/24/20 Page 2 of 2 PageID #: 149




    5. Exchange of exhibits and exhibit lists: Defendant has not yet identified any exhibits it

       intends to introduce. Defendant requests production of Government exhibits and exhibit

       lists in accordance with this Court’s standard procedure.

    6. Use of juror questionnaires and time of availability to counsel: Defendant requests

       production of the juror questionnaires be made available on the Thursday before trial.

    7. The necessity of pretrial hearings: Defendant does not anticipate filing any pretrial

       motions.

    8. Pretrial production of audio transcripts, if any: Defendant requests production of any

       such transcripts from the Government as soon as they are available.

    9. Stipulations: The Defendant will stipulate under Old Chief v. United States, 117 S.Ct. 644

       (1997) to a prior felony conviction. Upon reasonable notice, Defendant will consider

       stipulating to the genuineness, authenticity or admissibility of any evidence in this case.

    10. Length of case-in-chief: The defense anticipates it will take less than one day to present

       its case-in-chief.

                                                     Respectfully Submitted,

                                                     REBECCA L. HUDSMITH
                                                     Federal Public Defender for the Western &
                                                     Middle Districts of Louisiana

                                                     s/ Ashley R. Martin
                                                     ASHLEY R. MARTIN, La Bar #: 37783
                                                     Assistant Federal Public Defender
                                                     300 Fannin Street, Ste 2199
                                                     Shreveport, LA 71101
                                                     Phone: 318-676-3310
                                                     Fax: 318-676-3313
                                                     Email: Ashley_Martin@fd.org
